DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tatsuki (JP 2018150201), necessitated by Amendment, cited in newly submitted IDS.
Tatsuki teaches a glass direct roving forming from plurality of standard  1200-3000 tex glass strands, where filament diameter is 6-24 um. Preferably, the continuous multifilament strand may have a bundle 4000 glass filaments/strand. Next, the glass direct roving impregnated with polypropylene that has passed through the impregnation tank is cooled while being conveyed, and cut into length of 10  mm to obtain the glass long fiber reinforced thermoplastic resin pellets .
Finally, the glass roving above undergo step of impregnation with polypropylene, sheathing in extruder and cut to the pellets.
Tatsuki discloses that in order to increase a compatibility of the glass fiber and thermoplastic matrix, such coupling agents as organofunctional silanes are used.
In turn, instant Application uses bundle of 4000 filaments with diameter of 18.7 um modified with silane coupling agent. 
Regarding amendment to claim 1, Tatsui teaches that the coating amount of the sizing agent is preferably adjusted so that the loss on ignition of the glass strand is 0.5 to 2.0% by mass.
Tatsuki does not teach physical properties of the composition above as recited in claims 1-4.
However, since both Soliman’s and instant Application’s fibers have the same physical parameters (i.e. filament diameter, a number of glass filaments bundled and a mass of glass direct roving), they inherently have the same physical properties.
Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Tatsuki’s and instant Application’s fibers, since they have the same or analogous compositions.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765